Citation Nr: 1215763	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip bursitis.  

2.  Entitlement to service connection for chronic lumbosacral strain.  

3.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right calcaneous fracture, with subtalar joint degenerative joint disease and tendonitis (right ankle disability).  

4.  Entitlement to an increased rating in excess of 30 percent for tinea corporis with onychomycosis.  

5.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1975 to June 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating in excess of 30 percent for tinea corporis with onychomycosis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hip bursitis is caused by service-connected right knee and right ankle disability.  

2.  Lumbosacral strain is caused by service-connected right knee and right ankle disability.  

3. The Veteran's residuals of a right calcaneus fracture, with subtalar joint degenerative joint disease and tendonitis, was productive of marked limitation of motion throughout the appeal.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, right hip bursitis was caused by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, lumbosacral strain was caused by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for residuals of a right calcaneus fracture, with subtalar joint degenerative joint disease and tendonitis, are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  September 2009 and May 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in October 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations were adequate.  The opinions obtained were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is 

assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Right Hip Bursitis

The Veteran contends that service connection is warranted for his right hip bursitis.  He has asserted, in correspondence and in testimony before the undersigned during the Board hearing in January 2012, that the right hip is the result of gait abnormalities caused by his service-connected right knee and ankle disabilities.  

After review of the evidence of record, the Board finds that the evidence regarding the Veteran's contentions for secondary service connection is in equipoise.  In this regard, it is noted that the Veteran's service-connected disabilities include internal derangement of the right knee and residuals of a fracture of the right calcaneus, with subtalar joint degenerative joint disease with tendonitis.  

An examination was conducted by VA in February 2010 for the purpose of ascertaining whether the Veteran's service-connected right knee and ankle disabilities are related to his right hip disability.  As part of the examination, the examiner rendered a diagnosis of greater trochanteric bursitis of the right hip.  It was opined that the question of whether it is at least as likely as not that the right hip disability is due to the right knee and ankle conditions could not be resolved resort to mere speculation.  The rationale for this opinion was that the Veteran had developed insidious right hip pain without any specific inciting injury and claimed that this was the result of him favoring his right leg due to chronic right knee and ankle pain and that, while the explanation of altered biomechanics leading to pain was plausible this was impossible to prove.  The VA examiner went on to state that it was equally likely that the Veteran had developed the right hip pain secondary to other etiologies that were not related to the knee or ankle pain; therefore, the matter could not be resolved without resort to mere speculation.  

While the examiner who rendered the opinion in February 2010 stated that the matter could not be resolved without resorting to speculation, the reasoning supporting the opinion is sufficient to place the evidence in equipoise.  The VA examiner's words were that it was equally likely that the Veteran had developed right hip pain secondary to altered biomechanics due to right knee and ankle pain as it was likely to be from other  etiologies that were not related to right knee or right ankle pain.  Despite the speculative language utilized at the end of the examination report, the wording used by the VA examiner actually places the probability at precisely 50 percent that the Veteran had developed right hip pain secondary to altered biomechanics due to right knee and ankle pain.  As such, resolving reasonable doubt in the Veteran's favor, service connection for right hip bursitis is warranted.  38 C.F.R. § 3.102 (2011).  

Service Connection For Lumbosacral Strain

The Veteran contends that service connection is warranted for lumbosacral strain on the same basis as his right hip bursitis.  He asserted, in correspondence and in testimony before the undersigned during the Board hearing in January 2012, that lumbosacral strain is the result of gait abnormalities caused by his service-connected right knee and right ankle disabilities.  

After review of all the evidence of record, lay and medical, the Board finds that the evidence regarding the Veteran's contentions for secondary service connection regarding his low back is in equipoise.  As noted, the Veteran's service-connected disabilities include internal derangement of the right knee and residuals of a fracture of the right calcaneus, with subtalar joint degenerative joint disease with tendonitis.  

An examination was conducted by VA in February 2010 for the purpose of ascertaining whether the Veteran's service-connected right knee and ankle disabilities are related to lumbosacral strain.  As part of the examination report, the VA examiner rendered a diagnosis of lumbosacral strain.  The VA examiner stated that the question of whether it is at least as likely as not that the low back disability is due to the right knee and ankle conditions could not be resolved without resort to mere speculation.  The rationale for this statement was that the Veteran had developed insidious low back pain without any specific inciting injury and claimed that this was the result of him favoring his right leg due to chronic right knee and right ankle pain and that, as with the right hip, while the explanation of altered biomechanics leading to pain was plausible, this was impossible to prove; however, the examiner went on to state that it was equally likely that the Veteran had developed the low back pain secondary to other etiologies that were not related to the knee or ankle pain.  

These statements taken together amount to an opinion that it is as equally likely as not that the low back disability is the result of right knee and right ankle pain as due to other etiologies.  While the VA examiner who rendered the opinion in February 2010 stated that the matter could not be resolved without resorting to speculation, as with the right hip, the opinion is sufficient to place the evidence in equipoise.  The examiner's exact wording that it was equally likely that the Veteran had developed lumbosacral strain secondary to altered biomechanics due to right knee and right ankle pain or from other etiologies that were not related to right knee or right ankle pain places the probability at 50 percent.  As such, resolving reasonable doubt in the Veteran's favor, service connection for lumbosacral strain is warranted.  38 C.F.R. § 3.102 (2011).  

Rating Right Ankle Disability 

Service connection for the residuals of a right calcaneous fracture with subtalar joint degenerative joint disease with tendonitis (right ankle disability) was granted by the RO in a September 2009 rating decision.  The 10 percent initial disability rating was assigned from the date of claim in May 2006 using Diagnostic Code 5271.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from May 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran contends that his right ankle disability is more disabling than initially evaluated (10 percent).  During the Board hearing in January 2012 he testified that he was specifically limited in dorsiflexion and that he had not had improvement even after undergoing physical therapy.  He points out that he has actually lost at least 5 degrees of plantar flexion.  

VA outpatient treatment records include a report dated in November 2006 where it was noted that the Veteran was status post one year from a right calcaneus fracture that had been treated nonoperatively.  He had tenderness over the peroneal tendons of the right ankle with intact neurovascular status.  A Kenlog injection was planned.  In February 2007, it was noted that Veteran had fairly good range of motion that ranged from 10 degrees dorsiflexion to 35 degrees plantar flexion.  With eversion of the foot, he had pain over the peroneal tendons against active resistance.  He had minimal subtalar motion and noted pain over the lateral aspect of the ankle behind the fibula as well as over the medial aspect pointing to the subtalar joint.  

On October 2008 VA examination, the circumstances surrounding the fracture of the Veteran's right calcaneous fracture were described.  The Veteran complained of constant pain in the right heel and problems walking on uneven ground.  Range of motion of the right ankle showed dorsiflexion from 0 to 8 degrees actively and from 0 to 10 degrees passively.  The Veteran had pain throughout, but there was no additional limitation of motion with repetitive use.  Plantar flexion was from 0 to 35 degrees both actively and passively.  Pain was noted to start at 30 degrees of motion.  There was no additional limitation on repetitive use.  There was no joint ankylosis noted, but the Veteran did have a stiff subtalar joint and tenderness along the peroneal tendons of the right heel and ankle and pain with resisted eversion of the foot.  X-ray studies showed a healing fracture through the posterior aspect of the calcaneous and nondisplaced bony fragments.  

An examination was conducted by VA in February 2010.  At that time, range of motion of the right ankle showed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

An examination was conducted by VA in October 2010.  At that time, range of motion of the right ankle showed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

The Board finds that the evidence is in equipoise as to whether the Veteran's right ankle disability is shown to be productive of marked limitation of motion throughout the appeal.  In this regard, limitation of dorsiflexion to only 8 degrees and 10 degrees in February 2007 and in October 2008, respectively, demonstrates marked limitation of motion.  While this range is shown to have increased on later examinations, as pointed out by the Veteran at his hearing, plantar flexion decreased to only 30 degrees.  With the resolution of reasonable doubt, the Board finds these motion ranges are sufficient for a rating of 20 percent for the ankle disability throughout the initial rating appeal under Code 5271.  

For a rating in excess of 20 percent, ankylosis of the ankle joint would have to be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  As each examination report of record states that no ankylosis is present and has range of motion findings that specifically show motion of the right ankle to, at worse 8 degrees and 10 degrees dorsiflexion, and there is no additional limitation after repeated use of the ankle, there is no basis for a schedular evaluation in excess of 20 percent.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right ankle limitation of dorsiflexion is rated as part of the arthritis and directly corresponds to the schedular criteria for the 20 percent evaluation for marked limitation of the ankle (Code 5271), which also incorporates various orthopedic factors that limit 

motion or function of the ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right ankle disability, and no referral for an extraschedular rating is required.  


ORDER

Service connection for right hip bursitis is granted.  

Service connection for lumbosacral strain is granted.  

An initial rating of 20 percent for residuals of a right calcaneus fracture, with subtalar joint degenerative joint disease and tendonitis, is granted.  


REMAND

The remaining issues on appeal are entitlement to an increased rating in excess of 30 percent for tinea corporis with onychomycosis and TDIU.  Regarding the increased rating issue, it is noted that the Veteran was last examined for compensation purposes in October 2010.  During the Board hearing in January 2012 the Veteran testified that he did not believe the examination was adequate as it was mostly focused on whether or not he could work, and that his disability had worsened significantly since that examination report.  As such, he asks that he be afforded a new examination and, based on the assertion of worsening since the last VA examination, the Board finds that a new VA examination is warranted.  

Regarding the issue of TDIU, it is noted that the Veteran has stated that his unemployability is primarily due to his low back disorder.  As service connection has now been established for lumbosacral strain, as well as for right hip bursitis, the RO must now reconsider the claim for TDIU.  

Accordingly, the issues of entitlement to an increased rating in excess of 30 percent for tinea corporis with onychomycosis and TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the ascertaining the severity of his service-connected tinea corporis with onychomycosis.  All necessary special studies or tests, including unretouched color photographs, are to be accomplished.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of increased rating for tinea corporis with onychomycosis and TDIU.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


